          Case 1:19-cr-00034-TC Document 23 Filed 01/07/20 Page 1 of 4



Gregory G. Skordas (#3865)
Kaytlin V. Beckett (#16257)
Gabriela Mena (#17087)
SKORDAS & CASTON, LLC
560 South 300 East, Suite 225
Salt Lake City, UT 84111
Telephone: (801) 531-7444
Facsimile: (801) 665-0128
Attorneys for Defendant
gskordas@schhlaw.com
kbeckett@schhlaw.com
gmena@schhlaw.com

                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF UTAH


  UNITED STATES OF AMERICA,
                                                         DEFENDANT’S SENTENCING
          Plaintiff,                                          MEMORANDUM

  v.
                                                           Case No. 1:19-cr-00034
  JUSTIN HAMILTON,
                                                           Judge Tena Campbell
          Defendant.                                       Magistrate Judge Paul Warner


       The Defendant, Justin Hamilton, by and through counsel of record, Gregory G. Skordas,

hereby provides his Sentencing Memorandum in advance of sentencing scheduled for October

24, 2019 at 1:30 p.m. In support, the Defendant alleges as follows:

                           STATEMENT OF RELEVANT FACTS

   1. On March 20, 2019, Defendant, Justin Hamilton, was charged by Felony Information

with one count of Obstruction of Proceedings Before Departments or Agencies, in violation of

18 U.S.C. § 1505, a Class D Felony.

   2. On June 20, 2019, the Defendant pled guilty to the single count outlined above.

   3. The sole count in the felony information arose from Mr. Hamilton’s ownership interest in
           Case 1:19-cr-00034-TC Document 23 Filed 01/07/20 Page 2 of 4



a chain of restaurants, Café Sabor.

   4. In 2016, the Department of Labor’s Wage and Hour Division (DOL) began investigating

Café Sabor for violations of the Fair Labor Standards Act regarding minimum wage

requirements and overtime payments to its employees.

   5. On February 8, 2017 DOL and Mr. Hamilton entered into a settlement agreement. In that

Settlement Agreement, Mr. Hamilton agreed to pay $125,715.70 in back wages and liquidated

damages.

   6. Mr. Hamilton conveyed to DOL, through cancelled checks and similar documentation,

that he had indeed made back wage payments to his employees as agreed.

   7. Mr. Hamilton’s business was struggling at this time and he did not in fact make back

wage payments to his employees as required under the Settlement Agreement. The cancelled

checks or forged checks provided by Mr. Hamilton did not reflect amounts actually received as

back wage payments by the employees to whom the checks were issued.

   8. When the Defendant was charged in this matter, the still owing balance from that

Settlement Agreement was $109,903.16.

   9. The Defendant accepted responsibility for the offense conduct and pled as charged in the

felony information, foregoing his right to a formal indictment.

   10. The Defendant is gainfully employed, owning and operating his own business.

   11. The Defendant is active in his community and supportive of charitable causes through his

business as well as personally.

   12. The Defendant has no criminal history outside the present offense.

   13. The Defendant has paid the entirety of restitution prior to sentencing in this matter.




                                                 2
    Case 1:19-cr-00034-TC Document 23 Filed 01/07/20 Page 3 of 4



                   SENTENCING RECOMMENDATIONS

Based on the above information, Defendant recommends the Court impose the following:

-   The Court impose no period of incarceration in accordance with the joint

    recommendation of the Government and the Defendant.

-   The Defendant be ordered to pay Restitution to the victim, in the amount of

    $109,903.16, pursuant to 18 U.S.C. §3663A and USSG § 5E1.1. Such restitution Has

    already been paid.

DATED this 7th day of January 2020.

                                      SKORDAS & CASTON, LLC

                                      /s/ Gregory G. Skordas
                                      Gregory G. Skordas




                                        3
          Case 1:19-cr-00034-TC Document 23 Filed 01/07/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 7 January 2020, I electronically filed a true and correct copy

of the foregoing DEFENDANT’S SENTENCING MEMORANDUM, with the Clerk of the

Court using CM/ECF system, which sent notification of such filing to the following:



       Ruth Hackford-Peer
       Assistant United States Attorney
       111 South Main St., #1800
       Salt Lake City, UT 84111

                                             /s/ Sabrina Snow-Legal Secretary
                                             SKORDAS & CASTON, LLC




                                                 4
